Citation Nr: 0432660	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the tibia of the right leg, currently assigned a 
noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1972 to October 1975, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran was afforded a VA 
examination in April 2003 during which he was found to have 
residual superficial scarring on his anterior shin that was 
painful to touch.  It is unclear as to whether this scarring 
was a residual of the veteran's fracture of the tibia of the 
right leg.  However, this matter is currently not before the 
Board because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a fracture of the tibia of the 
right leg are manifested by functional impairment including a 
restriction in strength due to pain, but are not productive 
of decreased range of motion.
  



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
fracture of the tibia of the right leg have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the April 2003 
rating decision as well as the August 2003 Statement of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reasons his claim was denied.  In addition, the RO sent a 
letter to the veteran in April 2003 in connection with his 
claims for an increased evaluation that specifically informed 
him of what information and evidence was still needed from 
him as well as the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded a VA examination in 
April 2003 in connection with his claim for an increased 
evaluation, and he was provided the opportunity to testify at 
a June 2004 hearing before the Board.  The veteran and his 
representative have not informed the Board of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate


Background and Evidence

A rating decision dated in March 1976 granted service 
connection for residuals of a fracture of the tibia of the 
right leg and assigned a noncompensable disability evaluation 
effective from October 11, 1975.  That determination was 
based on a review of the veteran's service medical records as 
well as on the findings of a VA examination performed in 
February 1976.  A subsequent rating decision dated in August 
1996 continued that evaluation.  The veteran later filed his 
claim for an increased evaluation in March 2003, and an April 
2003 rating decision denied that claim.  During the pendency 
of the appeal, the noncompensable disability evaluation has 
remained in effect until the present time.

The veteran was afforded a VA examination in April 2003 
during which he told the examiner that his right leg worsened 
after he was in car accident in 1982.  He had fractured his 
left hip and trochanter in that accident and had since relied 
on his right leg to support him, which had become 
progressively painful.   He rated his pain as a nine on a 
scale of one to ten about three to four times a week.  On the 
other days, the pain was more tolerable, but he was never 
pain-free.  He was only able to stand for 15 minutes and had 
difficulty walking.  His leg occasionally gave out on him.  
He was able to sit without a problem, but he did not drive.  
He reported having swelling in his leg two times per month, 
but he was unable to identify the precipitating factor.  He 
was virtually bedridden two to three times a week due to the 
severity of the pain when he walked.  He was unaware of any 
infection and denied any increased pain due to the weather.  
He had used a cane for balance during the past 15 years.  The 
veteran no longer played any sports, and he quit his job 20 
years earlier because of his leg.  He had just finished trade 
school when he had his accident.  

A physical examination revealed no erythema, increased 
temperature, or edema.  There was no restriction in his range 
of motion, but there was a restriction in his strength as 
well as his muscle strength against resistance, which was 
decreased to approximately 3/5 due to increased pain produced 
by pushing against the examiner's hand.  His gait was very 
unsteady, and he had a severe limp on both his right and left 
legs.  He was unable to tandem walk.  His right calf was soft 
with no swelling and was the same size as his left calf.

In his VA Form 9, the veteran stated that could not walk and 
did not leave his house because of the swelling in his leg.  
As a result, he missed a lot of appointments with VA 
physicians who were then unable to evaluate his disability.

Four lay statements were submitted on behalf of the veteran 
by people who had been hired to help care for him at home.  
Each of the home aides indicated that they had terminated 
their employment because the veteran had not paid them.

H. Campbell, M.D also submitted a letter on behalf of the 
veteran in which he stated that he had been closely 
associated with the veteran and personally observed him.  He 
noted that the veteran had chronic, debilitating pain and 
that he was unable to ambulate with a normal gait.

In his June 2004 hearing testimony before the Board, the 
veteran related that his leg hurt and that he was unable to 
stand for a long period of time.  His leg sometimes felt 
unstable, and he could not walk.  He testified that he had 
difficulty in performing daily activities around the house 
and described a pain that began at the site of his injury and 
radiated down to the bottom of his foot.  He stated that his 
leg hurt daily, but that the pain was only excruciating at 
certain times, such as when it rained or was cold.  He took 
800 milligrams of Motrin when his leg hurt.  The pain 
sometimes lasted for only a day, and at other times, the pain 
would continue for a week.  He was able to sleep, but he did 
state that the pain prevented him from driving or squatting 
and that he experienced fatigue.  The veteran related that he 
seldom had swelling in his leg.  He believed that the pain 
from his disability affected the range of motion in his foot.  
He stated that he had also injured his left hip, which caused 
him to rely on his right leg.  He used a cane for both his 
right and left legs, but his representative noted that he 
held the cane in his right hand to alleviate the pressure and 
accompanying pain.  He further stated he was no longer 
working, but that his employment status was unrelated to his 
right leg disability.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his residuals of a fracture of the tibia of 
the right leg.  More specifically, he claims that the current 
evaluation for his disorder does not accurately reflect the 
severity of the symptomatology associated with that 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's residuals of a fracture of the tibia of the 
right leg are currently evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  Under that 
diagnostic code, a noncompensable rating, the currently 
assigned disability evaluation, is assigned when leg flexion 
is limited to five degrees.  A 10 percent evaluation is 
warranted when leg flexion is limited to 10 degrees, and a 20 
percent evaluation is contemplated when leg flexion is 
limited to 15 degrees.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to an increased evaluation for 
his residuals of a fracture of the tibia of the right leg.  
The April 2003 VA examiner stated that there was no 
restriction in the veteran's range of motion, and as such, he 
does not meet the criteria for an increased evaluation under 
Diagnostic Code 5260.  Nevertheless, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In DeLuca, the Court held that diagnostic codes which provide 
a rating on the basis of loss of range of motion must be 
considered with 38 C.F.R. §§ 4.40, 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  In this case, the veteran complained of pain at the 
time of his April 2003 VA examination and has also provided 
testimony, which the Board finds credible, that he suffers 
from right leg pain, which makes the normal tasks of everyday 
living somewhat difficult.  In this regard, the Board notes 
that while lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
on VA examination in April 2003, the examiner specifically 
noted that the veteran had restriction in his strength and 
specifically that muscle strength against resistance was 
decreased to about 3/5 due to increased pain produced by 
pushing against the examiner's hand.  Gait was noted to be 
unsteady and a severe limp was noted on the right and left 
legs.  Additionally, Dr. Campbell submitted a letter in which 
he stated that the veteran had chronic, debilitating leg pain 
and was unable to ambulate with a normal gait.  The Board 
finds that it must therefore give due consideration to: 
functional impairment, as contemplated by 38 C.F.R. § 4.10; 
functional loss, as contemplated by 38 C.F.R. § 4.40; and 
pain on movement, swelling, deformity or atrophy of disuse, 
as contemplated by 38 C.F.R. § 4.45. See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
veteran's hearing testimony and consistent complaints of 
pain, which the Board finds credible, establishes that the 
veteran's residuals of a fracture of the tibia of the right 
leg more closely approximate the level of severity 
contemplated by a 10 percent evaluation under Diagnostic Code 
5260. 

While the Board has considered whether a higher evaluation 
would be in order under other relevant diagnostic codes, such 
as that governing limitation of extension of the leg and 
impairment of the tibia and fibula, the Board finds that the 
criteria for a rating in excess of 10 percent are not met. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5262 (2003).  
Therefore, a 10 percent disability evaluation, but no more, 
is warranted under the provisions of Diagnostic Code 5260. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of a fracture of the 
tibia of the right leg have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's right leg disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's residuals of a fracture of the tibia of the right 
leg under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for residuals of a fracture 
of the tibia of the right leg is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



